              Case 6:18-ap-00097-KSJ     Doc 22    Filed 12/26/18   Page 1 of 2



                                      ORDERED.


         Dated: December 26, 2018




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

In re:

TERRY HONG-YIN CHAN and                           Case No.: 6:18-bk-03297-KSJ
JACQUELYN ANGIULLI CHAN,

            Debtors.                              Chapter 7
____________________________________/

JIAXI HU, MENGFANG LI, XIAOYAN
WU, WEI REN, RUIMIN CHEN, JIANLI
DU, JIMEI ZHANG, ZHENPING HAO, JIE
CUI and GUIYING WANG,

                Plaintiffs.

v.                                                Adv. Proc. No. 6:18-ap-00097-KSJ

TERRY HONG-YIN CHAN and
JACQUELYN ANGIULLI CHAN,

            Defendants.
____________________________________/

                 ORDER GRANTING PLAINTIFFS' SECOND UNOPPOSED
                  MOTION TO EXTEND DEADLINE TO FILE RESPONSE
                        TO AMENDED MOTION TO DISMISS




{2247/000/00427303}
             Case 6:18-ap-00097-KSJ          Doc 22    Filed 12/26/18    Page 2 of 2




        THIS MATTER came before the Court for consideration on Plaintiffs' Second

Unopposed Motion to Extend Deadline to File Response to Amended Motion to Dismiss (the

"Motion"; Doc. No. 20). After considering the Motion and being otherwise fully advised in the

premises, it is

        ORDERED:

        1.        The Motion is GRANTED.

        2.        The deadline for Plaintiffs to file a response to Defendants' Amended Motion to

Dismiss and Supporting Memorandum of Law (Doc. No. 12) is EXTENDED through
and including January 11, 2019.

                                                ###


Submitted by:

Philip J. Landau
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: plandau@slp.law

Attorney Philip J. Landau is directed to serve a copy of this order on interested parties and
to file a proof of service within three days of entry of this order.




{2247/000/00427303}                              2
